Title: From George Washington to Commodore John Hazelwood, 2 November 1777
From: Washington, George
To: Hazelwood, John



Sir
Whitpin—Morris’s [Pa.] 2 OClock on 2d November 1777.

Upon maturely considering the nature of the Fortress on Mud Island incomplete in such works as would secure it against Storm, and investigating what mode of defence is best adapted to its deficiency in this respect—it appears absolutely necessary to keep the Enemy at bay as much as possible and confine them to distant Combat—this can only be effected by the cooperation of the Fleet under your command or such part of it as may appear to you proper to be detached for the purpose—Nothing but the Fire of your Vessels and Galleys can prevent the Enemys making a descent upon the Island, if they are determined to effect it by such a Sacrifice as the importance of the object to them certainly deserves. I would advise therefore in case of the Enemys attempting to throw a number of men over in boats, not to suffer the attention of the Fleet to be intirely call’d off by any concerted attempt which may be made on the Chevaux de frize at the same time—but to order a sufficient number of Galleys to meet their boats and keep up a well directed fire, or board them as Circumstances may require—in a word every measure should be taken which your Skill in naval manœuvres can dictate to prevent them from getting footing on the Island. a fire of Red-hot balls thrown with judgement from a few Vessels, and the Solidity of the work itself will be a sufficient Security in the mean time to the Chevaux de frise—if the Enemy can be foiled in their Stratagem of causing a diversion to your fleet, by cannonading from their Ships, and making preparations to clear the Chevaux de frise—there will be but one way left them which is to attempt a landing by night, how necessary

the Guardianship of the Galleys will be in such Case, must be obvious—if a sudden Assault from superior numbers, taking the advantage of weak parts, would be dreadful by day, when somethg of the Enemys designs is to be discover’d—how fatal might it be in the confusion of darkness when the Guns of the Fort could not be brought to bear. Galleys stationed between the Fort and province Island at night are the only Security which the Garrison could have in such case against a sudden Descent from the Enemy, cover’d perhaps by false Attacks and Demonstration from the Shipping.
You are the best Judge of the most proper Situation for the Galleys—however if there is no cogent Reason for keeping the whole of them on the Jersey Side, it appears to me that stationg them or part of them where they will be within distance for giving immediate Support to the Garrison on Mud Island would be turning their Service to the best account. I am Sir &c.
